DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on March 2, 2022 have been received and entered. Claims 1 and 18 have been amended. Claims 1-19 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-12, 15-16 and 18 (group I) in the reply filed on December 6, 2021 was acknowledged. Applicant’s election of Cas9 as species for nuclease is acknowledged. However, upon further consideration, election of species requirement was withdrawn. Claims 13-14, 17 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.
Claims 1-12, 15-16 and 18 are under consideration. 

Priority
Instant application is a divisional of US application no 15/129142 filed on 09/26/2016, which is a national stage application of PCT/US2015/2257, filed on March 25, 2015, which claims benefit of US provisional application no 61/970787, filed on March 26, 2014. 

Maintained-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 stand rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Milhem et al (USPGPUB 20050276793, dated 05/12/205).
Claims are directed to a method of genetically modifying a quantity of expanded hematopoietic cells, comprising: a. obtaining a quantity of hematopoietic cells; b. contacting the quantity of hematopoietic cells with a nucleic acid sequence, wherein the nucleic acid sequence modifies the quantity of hematopoietic cells; 4884-5458-5093 2U.S. Serial No. 16/567,194 In Response to Restriction Requirement Mailed October 15, 2021 c. culturing the quantity of hematopoietic cells in the presence of at least one histone deacetylase inhibitor (HDACi) and at least one growth factor to expand the hematopoietic cells.. 
With respect to claim 18, Milhem et al teach method of expanding hematopoietic cells (see para. 13), comprising:  culturing a quantity of hematopoietic cells in the presence of at least one small molecule (para (0013]; , wherein small molecule is  a histone deaceytlase  such as TSA (see para. 13 and 60) and at least one growth factor (para (0018) in the  culture medium comprises at least one cytokine selected from the group consisting of SCF, IL-3, IL-6 and FL(para. 18), wherein said culturing is capable of CD34+CD90+ HSC (see para. 20, claims 1, 10, 19 of ‘793). It is further disclosed that the expanded HSC are transformed with a gene of interest that modify the HSC, wherein the therapeutic gene is introduced prior to the expansion of the cells, after which the cells are expanded (see para. 90). Accordingly, Milhem et al anticipate claim 18.
Response to arguments
Applicant disagree with the rejection arguing Milhem et al., Claim 1, step c) requires that
the cells are contacted with a nucleic acid after expansion. Step c) specifies that it is the “expanded” cells that are contacted with the nucleic acid. By the Office’s own characterization of Milehm, Applicant argues that Milhem fails to teach any such step, therefore fails to teach and every limitation of the claims, and thus cannot anticipate. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, as an initial matter, the rejection is applied to only claim 18 as written in the summary of claim on page 2 of this office action. Applicant’s argument pertaining to the previous rejections of claims 1-12, 15-16 is moot as they are not part of instant rejection.  
In the instant case, contrary to applicant’s argument that step c) requires that the cells are contacted with a nucleic acid after expansion, it should be noted that claim c) requires cells are contacted with a nucleic acid prior to expansion of cells in presence of HDACi. Claims are broad and require active step of obtaining hematopoietic cells, contacting the hematopoietic cells with a nucleic acid sequence that modifies the cells and the culturing said cells in presence of at least on HDACi. Milhem teaches the same method step as explicitly discloses in at least one embodiment teaches gene is introduced prior to the expansion of the cells [HSC] (see para. 90-91).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. expansion of CD34+CD90+ cell by TSA could affect the lentiviral transduction efficiency…transduction rate) are not recited in the rejected claim(s).  

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Naldini L (Nature Review 2011, 2, 301-315) and Milhem et al (USPGPUB 20050276793, dated 05/12/205).
Claims are directed to a method of genetically modifying a quantity of expanded hematopoietic cells, comprising: a. obtaining a quantity of hematopoietic cells ; b. culturing the quantity of hematopoietic cells in the presence of at least one histone deacetylase inhibitor (HDACi) and at least one growth factor to expand the hematopoietic cells; and c. contacting the expanded hematopoietic cells with a nucleic acid sequence, wherein the nucleic acid sequence modifies the quantity of expanded hematopoietic cells.
With respect to claims 1-4, 11-12 and 15, Naldini teaches obtaining a quantity of hematopoietic stem progenitor cells from bone marrow; culturing the hematopoietic cells ex vivo in conditions that stimulates cell proliferation; and c. exposing the expanded hematopoietic cells with a retroviral vector expressing a functional gene, thereby modifying the expanded   hematopoietic cells. 
Regarding claims 10-11, Naldini teaches transduction of HSC with lentiviral vector (see page 306, col. 2, para. 2). 
With respect to claim 12, Naldini teaches introducing gene that includes selectable marker to be used for cell purification, expansion or conditional elimination of the cells (see page 30, col. 1, para. 1). 
Naldini differ from claimed invention by not disclosing the culture conditions that stimulates HSC proliferation and/or expansion. 
However, before the effective filing date of instant application, Milhem et al teach method of expanding hematopoietic cells (see para. 13), comprising: (b) culturing a quantity of hematopoietic cells in the presence of at least one small molecule (para (0013];  wherein small molecule is  a histone deaceytlase  such as TSA (see para. 13 and 60) and at least one growth factor (para (0018) in the  culture medium comprises at least one cytokine selected from the group consisting of SCF, IL-3, IL-6 and FL(para. 18), wherein said culturing is capable of expanding CD34+CD90+ HSC (see para. 20, claims 1, 10, 19 of ‘793) .Milhem et al teach culturing hematopoietic cells in cocktail of cytokines contained 100 ng/mL of  SCF, 50 ng/ml of granulocyte colony-stimulating factor (G-CSF), 50 ng/mL of IL-3, 50 ng/ml of IL-6, and 5 units (U)/mL of recombinant erythropoietin (EPO) and further  were exposed to Trichostatin (TSA) at 5 ng/mL and the culture was continued for an additional 168hours (7 days). At the end of the culture period cells were counted for viability (see para.101) (limitation of claims 5-6). 
Regarding claim 2-3, Milhem further teaches that the hematopoietic cells comprise hematopoietic stem cells (HSCs), wherein the hematopoietic cells comprise hematopoietic stem progenitor cells (HSPCs) (para (0015]).
With respect to claim 4, Milhem further teaches that the hematopoietic cells are isolated from cord blood, peripheral blood or bone marrow (para (00151).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of prior art to modify the method of Naldini by using the culture conditions of the hematopoietic cells that stimulates cell proliferation and /or expansion as disclosed in Milhem, with a reasonable expectation of success, before the effective filing date of instant application. A person of skill in the art would have been motivated to do so in order to efficiently culture and expand stem cells under controlled conditions that would yield suitable numbers of stem/progenitor cells for clinical use as disclosed by Milhem, said modification amounting to combining prior art elements according to known methods to yield predictable results. One who would have practiced the invention would have had reasonable expectation of success because prior at had already disclosed method to expand HSC as evident from the teaching of Milhem. Thus, it would have only required routine experimentation for one of ordinary skill in the art to use the conditions for proliferation and/or expansion of HSC prior to ex vivo genetic modification of HSC. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1,  7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naldini L (Nature Review 2011, 2, 301-315)  and Milhem et al (USPGPUB 20050276793, dated 05/12/205) as applied above and further in view of Lairson et al (Annu. Rev. Pharmacol. Toxicol. 2013; 53:107-25)/ Dahlberg et al (Blood, 2011, 117,6083-6090).
The teaching of Naldini and Milhem have been described above and relied in same manner here. The combination of references teach a method of expanding hematopoietic cells/HSC, comprising culturing the a quantity of hematopoietic cells in the presence trichostatin (TSA) and  at least one growth factor selected from the group consisting of: stem cell factor (SCF), flt3 ligand (FL),interleukin-3 (1L3) and interleukin-6 (IL6); and exposing the expanded hematopoietic cells with a retroviral vector expressing a functional gene, however, the combination of reference differ from claimed invention by not explicitly disclosing method further comprising culturing a quantity of hematopoietic cells in the presence of one or more small molecules selected from the group consisting of: JQ1-S, JYl, UNC0638, JMJD3, JQ-EZ-05, SRi, DBZ, dmPGE2 and UM171.
Lairson et al emphasize the need for identification of pharmacological agents that control the expansion and fate of HSCs, either in vivo or ex vivo that would greatly facilitate the application of HSC therapies to a host of human diseases (see page 109, para. 4). It is disclosed that co-treatment  HSC with TSA and 5-AzaC resulted in a 12.5-fold expansion of treated CD34+/CD90+ cells, which was associated with a 9.9-fold increase in the number of colony-forming units and an 11.5-fold increase in the number of cobblestone area–forming cells (see page 111, para. 1). Lairson et al list a number of pharmacological agent that enhance expansion of HSC including SR1 and dmPGE2 (see figure 1 and paged 112, para. 1 and 2). Dahlberg et al discloses that cytokine-mediated expansion methods are safe but generate only moderate increases in progenitor cell numbers with at best modest improvements in clinically relevant outcomes (page 6084, col. 1, para. 3). It is further disclosed that HSC culture with cytokines plus SR1 led to a 669-fold increase in the number of CD34 (see page 6087, col. 1, para. 2).  Dahlberg embraced the potential of generating HSPCs in some combination of the dmPGE2, SR1, Notch medicated methods to manipulate different pathways supporting the proliferation, self-renewal, and survival of HSPCs (see 6087, col. 2, last para).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of expanding HSC as disclosed in Naldini and Milhem by further incorporating other small molecule including SR1 or dmPEG2 that enhance expansion of HSC ex vivo as disclosed by Lairson/ Dahlberg,  with a reasonable expectation of success, before the effective filing date of the instant invention, in the method of expanding HSC as disclosed in Naldini , Milhem. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art emphasize the need for identification of pharmacological agents that control the expansion and fate of HSCs and also embraced the potential of generating HSPCs in some combination of the dmPGE2, SR1 (supra). One of skill in the art would have been expected to have a reasonable expectation of success in further expanding HSC in the method of HSC because prior art recognized manipulating different pathways supporting the proliferation, self-renewal, and survival of HSPCs reported significant expansion of HSC in culture medium containing SR1 or dmPGE2 (see figure 1 and paged 112, para. 1 and 2).Therefore, it would have been obvious to incorporate the small molecule disclosed in Lairson/ Dahlberg that exert their action via different pathways to enhance ex vivo expansion of HSC. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1-4, 8 and 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naldini L (Nature Review 2011, 2, 301-315), Milhem et al (USPGPUB 20050276793, dated 05/12/205) as applied above and further in view of  Bender et al (WO2013/126794, dated 08/29/2013, 02/24/20212)/ Cost et al., 2013 (US 20130326645 A1) and  Cannon et al., (Molecular Therapy, 2013 Vol. 21, Supplement 1, May 2013, abstract no 183 and 184 S71-S72).
The teaching of Naldini and Milhem have been described above and relied in same manner here. The combination of references teach a method of expanding hematopoietic cells/HSC, comprising culturing the a quantity of hematopoietic cells in the presence trichostatin (TSA) and  at least one growth factor selected from the group consisting of: stem cell factor (SCF), flt3 ligand (FL),interleukin-3 (1L3) and interleukin-6 (IL6); and exposing the expanded hematopoietic cells with a nucleic acid encoding engineered ZFN or TALEN, however, the combination of reference differ from claimed invention by not explicitly nucleic acid encoding nuclease is selected from the group consisting of: a Zinc Finger Nuclease (ZFN), a Transcription Activator-Like Effector Nuclease (TALENs), and a CRISPR-associated protein (Cas) nuclease.
Bender et al teach obtaining cord blood or mobilized peripheral blood CD34+ cells from normal donors. These methods may be used in combination with one or more additional reagent to enhance the survival and proliferation of hematopoietic stem/progenitor cells (see para. 31). Bender further discloses compositions and methods for genome editing, which are employed to generate mutations that recapitulate naturally-occurring mutations within stem cells, including hematopoietic stem cells (HSCs). It is disclosed that genome edited HSCs, including autologous HSCs may be transplanted into a patient to treat one or more hemoglobinopathies, such as a thalassemia and/or sickle cell disease (see para. 117).  Bender teaches an HSC comprising a polynucleotide encoding one or more endonuclease(s) selected from the group consisting of a homing endonuclease (HE) and a CRISPR endonuclease, wherein each of said endonuclease(s) binds to a nucleotide sequence selected from the group consisting of a Bell la coding region, a Bcll la gene regulatory region, an adult human p-globin locus, a fetal hemoglobin (HbF) silencing region, a Bcll la-regulated HbF silencing region, a y-globin gene promoter, a o-globin gene promoter, and a site of a P-globin gene mutation (claims 73-76) and wherein said CRISPR endonuclease comprises an Cas9 endonuclease and an RNA guide strand wherein said RNA guide strand mediates the binding of said Cas9 endonuclease to a fetal hemoglobin (HbF) silencing region (see claim 83 of Bender). Likewise, Cost teaches creating double-stranded break (DSB) or nick by using site-specific nuclease such as ZFN, TALEN and CRISPR/Cas9 system with an engineered crRNA/track RNA (single guide RNA) to guide specific cleavage (e.g. [0005]). The nuclease target sites exhibit homology to the genome and the homology to the genome is less than 50-100 contiguous base pairs in length. The donor nucleic acid comprises two target sites and the spacer sequence between the two target sites and the spacer sequence does not occur in a genomic sequence between the two target sites present in the genome (e.g. [(0008]). The cells can be stem cells such as hematopoietic stem cells (e.g. [0013], [(0165]). Nucleic acids encoding nuclease and donor construct can be introduced into cells via non-viral based gene transfer methods, such as electroporation using the delivery system of Maxcyte Inc. (e.g. [00167]-[00169]).
Cannon teaches modification of autologous patient-derived hematopoietic stem cells
(HSCs) using ZFNs (183) and TALEN (184) to generate CCR5-negative cells and create an HIV-resistant immune system for subjects with HIV/AIDs. An mRNA electroporation (EP) method using the MaxXyte GT system capable of handling up to 300 million cells per manufacturing process. This mRNA EP driven approach supports levels of gene disruption ranging from 30-50% across multiple independent HSC donors and can be performed at a scale of >100 million CD34+ HSC. This EP driven genomic editing procedure supported the ability of these stem cells to engraft and subsequently differentiate to reconstitute the human immune system, and the genome edited cell population was stably maintained 5 months post-transplant (see abstracts). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of expanding the genetically modified HSC by substituting the coding sequence as disclosed in Naldini and Milhem with another coding for nuclease as disclosed Bender/Cost, with a reasonable expectation of success, before the effective filing date of the instant invention, in the method of modifying HSC. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art emphasizes the use of zinc finger nucleases (ZFNs), TALE or Cas9 for gene targeting of cell for use in gene therapy (see page 309, col. 2, last para. and Cost).  One of skill in the art would have a reasonable expectation of success because prior art successfully reported use of nuclease to genetically modify patient-derived hematopoietic stem cells to generate CCR5-negative cells for cell gene therapy as evident from the teaching of Cost and Cannon. Therefore, it would have been obvious to genetically modify HSC with nucleic acid encoding nuclease to expand cells intended for therapeutic purposes as in Cannon. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicant disagrees with the rejection arguing that the MPEP makes clear at 2141(V), even where a prima facie case of obviousness exists, it can be overcome by a demonstration of the existence of unexpected results. Applicant assert that the specification demonstrates a surprising and unexpected property of culturing the HSCs with an HDACi (1.e., TSA) prior to contacting with a nucleic acid. Specifically, expression of the nucleic acid was significantly higher in HSCs treated with an HDACi as compared to expression in HSCs without treatment. Applicant in part point to Figures 15B and 15C of the instant application arguing cells that were transformed following TSA treatment exhibited a nearly 50% increase in transgene expression, as compared to the untreated cells. Applicants’ arguments have been fully considered, but are not found persuasive. 
In response, it should be noted that claims are broad and recite active step of (a) obtaining a quantity of hematopoietic cells; (b) culturing the quantity of hematopoietic cells in the presence of at least one histone deacetylase inhibitor (HDACi) and at least one growth factor at any dose and for any duration to expand the hematopoietic cells; and (c) contacting the expanded hematopoietic cells with a nucleic acid sequence, wherein the nucleic acid sequence modifies the quantity of expanded hematopoietic cells. The term modifies the quantity of expanded hematopoietic cells do not require increased transgene expression as argued by the applicant. In fact, base claim does not even require cells transduced or transformed following TSA treatment as argued by the applicant. There is no requirement cell to express any transgene. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., culturing the HSCs with an HDACi (TSA), transforming HSCs to express transgene expression or transduction rate of a nucleic acid or TSA pretreatment exhibited a nearly 50% increase in transgene expression) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, MPEP716.02(d) states unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Example 8 teaches epigenetic modifiers, especially histone deacetylase inhibitors (HDACi) excluding HDAC6 inhibitor preferentially expanded CD34+CD90+ cells, while FDA approved 446 compounds did not expand CD34+CD90+ cells. The base claim as written includes any known or yet to be identified HDACi at any dose and for any duration including HDAC6 inhibitor that do not show the contemplated biological activity. Example 11 shows CD34+ cells are cultured with or without TSA for 3 days, followed by lentiviral transduction with protamin twice for 48 hours. It is discosed that the percentage of CD34+GFP+ cells treated with TSA was higher than that of cells without treatment (FIG. 15B and C). The percentage of GFP positive cells was higher in CD34+CD90- cells compared with CD34+CD90+ cells (FIGS. 15B and D). These data suggested that TSA promoted the lentiviral transduction for CD34+ cells ex vivo. The claims are not so limited. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicant's arguments are not compelling and do not overcome the rejection of record.
 Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merling et al (Molecular Therapy, 2011, 19, S318-S319
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632